Citation Nr: 9931028	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-17 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a 
hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The appellant served periods of inactive duty for training in 
the Naval Reserves commencing in August 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1998 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs.  


FINDINGS OF FACT

1.  As a member of the Naval Reserves, the appellant served 
periods of inactive duty training, commencing in August 1997.  

2.  In December 1997, the appellant underwent a hysterectomy.  

3.  There is no competent evidence that, during inactive duty 
training, the appellant sustained an injury which caused a 
gynecological disorder requiring a hysterectomy.  


CONCLUSION OF LAW

Residuals of a hysterectomy were not incurred in or 
aggravated in the active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24), 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute provides that, for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during other than a period 
of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 
(West 1991).  Direct service connection may be granted only 
when a disability or cause of death was incurred or 
aggravated in line of duty.  38 C.F.R. § 3.301 (1999).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1999).  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1999).

Unless a claimant first carries the initial burden of 
establishing status as a veteran, the laws administered by 
the Secretary and the resources of VA are not applicable or 
available.  Laruan v. West, 11 Vet App. 80, 84-6 (1998) (en 
banc).  Before becoming entitled to status as a claimant for 
VA benefits, an appellant must first demonstrate by a 
preponderance of the evidence that he or she is a "veteran."  
Laruan, 11 Vet. App. at 84.  VA's duty to assist a claimant 
in the development of facts pertinent to a claim, under 
38 U.S.C.A. § 5107(a) and the benefit of the doubt doctrine, 
under 38 U.S.C.A. § 5107(b), are reserved for veterans and 
their dependents and survivors.  Laruan, 11 Vet. App. at 85.  
Having only to submit a well-grounded claim, as opposed to 
having the burden of going forward with a preponderance of 
the evidence, is an advantage afforded to veterans by virtue 
of their status.  Laruan.  

In the instant case, records of the Naval Reserves and a 
statement by the appellant's commanding officer indicate that 
she was inducted into the Naval Reserves in August 1997 and 
has served in that organization only periods of inactive duty 
training; she has not served on active duty, nor has she 
served periods of active duty for training.  Therefore, under 
applicable law, she has the burden of establishing by a 
preponderance of the evidence that she sustained an injury to 
her reproductive system during inactive duty training in 1997 
which required a hysterectomy, performed at a service 
department hospital in late December 1997 (at which time, the 
appellant was not serving a period of inactive duty 
training).  

The appellant's medical treatment records show that, in 
October 1997, she was seen at a Planned Parenthood clinic for 
complaints of frequent urination and lower abdominal pain.  
Later that month, it was noted that the appellant had a 
history of heavy menses, with passing of blood clots, for 9 
or 10 weeks.  

In early December 1997, a sonogram showed an enlarged uterus, 
with two small cysts in the area of the cervix.  A physician 
diagnosed myoma of the uterus, dysfunctional bleeding, and 
pelvic pain, and he recommended a total abdominal 
hysterectomy.  

In mid-December 1997, the appellant's husband stated to a 
nurse at a United States Air Force (AF) hospital that she was 
having very heavy vaginal bleeding and passing clots; he was 
advised to take her to an emergency room for treatment.  The 
appellant was seen at the AF hospital with a 2- to 3-month 
history of progressive/worsening pelvic pain, pressure, and 
urinary frequency; she had iron deficiency from bleeding.  
The assessment was an enlarged uterus consistent with 
fibroids.  

In late December 1997, at the AF hospital, the appellant 
underwent a hysterectomy and cystoscopy.  On pathological 
examination, the diagnosis was uterus with cervix and right 
peritubal cyst, with focal mild ectocervical parakeratosis 
and occasional mild chronic cervicitis.  

At personal hearings before a hearing office in November 1998 
and before the undersigned member of the Board in July 1999, 
the appellant has testified that, after she joined the Naval 
Reserves in August 1997, she engaged in vigorous physical 
training and in the manual labor of lifting boxes and moving 
desks.  She expressed her opinion that the exertion of those 
activities may have caused gynecological symptoms.  The 
appellant's husband testified that a physician had told him 
that a woman's physical activity can cause abdominal pain and 
swelling.  

The appellant contends that physical activity during inactive 
duty training caused gynecological abnormality necessitating 
a hysterectomy.  (In the alternative, she has asserted that 
the December 1997 hysterectomy at the AF hospital was not 
necessary, as the pathologist only found that she had 
endometritis, which is not an indication for a hysterectomy.  
She has also stated that she made a tort claim against the 
Air Force for malpractice, and she received a settlement.)  

The veteran's Naval Reserve records show that she performed 
inactive duty training on four days in August 1997, four days 
in September 1997, and four days in October 1997.  The issue 
of whether the gynecological disorder in question was caused 
by a injury during physical activity during the appellant's 
inactive duty training is, the Board finds, a question 
requiring medical judgment, which only those with medical 
training and expertise are qualified to answer.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay persons, 
such as the appellant and her husband, are not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-5 (1992).  The statements and testimony 
by the appellant and her husband that they believe that 
physical activity during inactive duty training caused a 
gynecological disorder are thus lacking in probative value.  
Only a finding by a physician that physical activity during 
inactive duty training caused the gynecological disorder 
would have probative value on the determinative issue in this 
case, which involves medical causation.  Grottveit.  In 
addition, a layman's account of what a doctor purportedly 
said does not constitute medical evidence, Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), and so the appellant's 
husband's testimony as to what a physician purportedly told 
him lacks probative value.  

In sum, no competent evidence has been submitted tending to 
show that physical activity during inactive duty training 
caused the gynecological symptomatology or pathology 
requiring a hysterectomy.  The Board therefore finds that the 
appellant has not met her burden of showing by a 
preponderance of the evidence that she was disabled from an 
injury incurred or aggravated in line of duty during a period 
of inactive duty training.  She has thus not met the burden 
of establishing status as a veteran, and VA does not have a 
duty to assist her in developing facts pertinent to her 
claim.  38 U.S.C.A. §§ 101, 5107(a).  Entitlement to service 
connection for residuals of a hysterectomy is not 
established.  

The Board notes that, at the hearing in July 1999, the 
appellant's representative indicated that he would submit 
additional evidence from private physicians who have treated 
the appellant and, also, information concerning a tort claim 
settlement.  The undersigned member of the Board granted a 
motion to hold the record open for a period of 60 days for 
the submission of additional evidence.  However, no 
additional evidence was received.   


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

